Citation Nr: 1726409	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a right eye/zygomatic structure injury, to include headaches, sinusitis/facial pain, deviated septum (status post septoplasty), and right otitis media. 

2. Entitlement to a higher evaluation for adjustment disorder with depressive features (also claimed as posttraumatic stress disorder (PTSD) due to personal assault), currently evaluated as 30 percent disabling prior to February 24, 2010, and 50 percent disabling thereafter. 

3. Entitlement to a total disability rating based on individual unemployability
(TDIU)


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979 and from September 1983 to January 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014 a transcript of that proceeding has been associated with the claims file. 

The Board has recharacterized the claims for service connection for an eye injury and headaches as entitlement to service connection for residuals of a right eye/zygomatic structure injury to include headaches, sinusitis/facial pain, deviated septum (status post septoplasty), and right otitis media based on the Veteran's hearing testimony of April 2014, his statements of March 2012, December 2009, November 2009, and October 2009, as well as private medical records dated in December 2009 and March 2012.  This characterization is authorized because VA is required to broadly construe the Veteran's symptoms. Brokowski v Shinseki, 23Vet. App. 79 (2009). 

These matters were previously before the Board in September 2014, at which time they were remanded for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Addendum VA Opinion - Service Connection for Residuals of Right Zygomatic Fracture 

In its September 2014 remand, the Board requested that a VA examiner provide an opinion as to whether the Veteran's diagnosed (i) headaches, (ii) chronic sinusitis (iii) deviated septum, status post septoplasty, (iv) and right otitis media were related to or had their onset in-service, to specifically include as due to a November 1990 right zygomatic complex fracture with subsequent ORIF. 

In April 2016, a VA examiner opined that the claimed headaches, sinusitis, and right otitis media were less likely as not caused by the right zygomatic complex fracture with subsequent ORIF during service.  The examiner reasoned that service treatment records (STRs) documented headaches, sinus pain, and ear pain prior to the injury that he sustained as the result of the November 1990 personal assault (i.e., the right zygomatic fracture).  

With respect to the deviated septum, the April 2016 examiner opined that, per a 1990 STR, the Veteran had a deviated septum prior to the assault and, thus, it was less likely as not that the right deviated nasal septum (status post septoplasty) was incurred in or caused by the right zygomatic complex fracture with subsequent ORIF during service.

In finding that the deviated septum pre-existed the zygomatic fracture (and presumably service), the VA examiner appears to have cited to a November 18, 1990, clinical record (STR), in which the Veteran self-reported a possible fracture to his nose when he was hit by a baseball at the age of 10.  The November 18, 1990, STR referencing a prior nose injury was actually made in the course of the Veteran's evaluation for the zygomatic fracture and not prior to the assault/in-service injury.  A right deviated septum was noted at that time. See also November 1990 Naval Hospital Summary.  

The Veteran's attorney asserts that the April 2016 opinion is inadequate because the examiner did not address whether the currently diagnosed headache disorder, sinusitis, and right otitis media were related to the headaches, sinus problems, and ear problems noted in-service (and prior to the November 1990 assault).  In other words, the VA examiner only addressed the narrow question of whether the currently claimed disabilities were related to the in-service injury/zygomatic fracture; she did not address the broader question of whether the currently claimed disorders were related to service, in general, and apart from the in-service injury.  The Board agrees that an addendum opinion is warranted to address this outstanding medical question.  Further medical inquiry is also warranted with respect to the Veteran's deviated septum and whether such disorder pre-existed service and was aggravated therein. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Issuance of an SSOC - Higher Rating for Adjustment Disorder & TDIU

An October 2016 Mental Disorders Disability Benefits Questionnaire (DBQ), completed by a private provider, and a September 2016 Vocational Assessment were associated with the record after the issuance of the most recent September 2016 Supplemental Statement Of the Case but prior to the RO's notice of transfer of records (see RO letter dated in October 2016) and the Board's notice of receipt of records (see Board's letter dated in February 2017).  When relevant evidence is received by the RO prior to the transfer of the case to the Board, an SSOC must be furnished to the Veteran.  See 38 C.F.R. §  19.37(a) (2016).  As the DBQ and Vocational Assessment contain clinical findings referable to the Veteran's psychological disorder, they are pertinent to the claim for a higher rating and TDIU.  Thus, this evidence must be addressed by the RO in the first instance, and if the denial is continued, an SSOC must be issued.

The Board additionally notes that VA treatment records dated in June 2016 reflect that the Veteran was taken to St. Joseph's Hospital (Tampa) on June 16, 2016, after discussing psychological stressors that triggered his depression and suicidal ideation without a plan.  He was subsequently transferred to James A. Haley VA Hospital, where he remained on an inpatient basis until June 23, 2016.  The private hospitalization records from St. Joseph's could be pertinent to the Veteran's claim for a higher rating and should be sought on remand.  Additionally, the Veteran receives frequent and ongoing VA mental health treatment from the VAMC in Tampa.  In fact, VA treatment records dated in September 2016 note multiple future mental health appointments.  Those records should also be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file all outstanding records of VA treatment dated from September 2016 to the present. 

2. After obtaining the appropriate release of information forms where necessary, procure records of any relevant outstanding treatment.  The Board is particularly interested in records of treatment that the Veteran may have received from his private psychologist, Dr. Watson, and June 16, 2016, hospitalization records from St. Joseph's Hospital in Tampa.  All such available documents should be associated with the Veteran's VBMS electronic record.

3. Return the Veteran's claims file to the April 2016 VA examiner; or, if the examiner is unavailable, to another similarly qualified examiner for an addendum opinion to the April 2016 examination report.  The claims file must be made available to and reviewed by the examiner. Following review of the claims file, the examiner is asked to respond to the following:

(a) With respect to the currently diagnosed headaches, sinusitis, and right otitis media, the examiner should opine as to whether it is at least as likely as not that such disorders had their onset during any period of active duty service (i.e., are such disorders related to the in-service complaints of headaches, sinus pain/congestion, and ear pain documented prior to the November 1990 in-service injury (i.e., right zygomatic complex fracture with subsequent ORIF)).

(b) With respect to the currently diagnosed right deviated septum (status post septoplasty), the examiner should opine as to whether the right deviated septum clearly and unmistakably preexisted service. 

If the examiner finds that the Veteran's right deviated septum clearly and unmistakably preexisted service, the examiner should opine as to the basis for the finding of clearly and unmistakably preexisting service and whether such disorder was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression).

If the examiner finds that the right deviated septum did not clearly and unmistakably preexist service, then the examiner should opine as to whether it is at least as likely as not such disorder had its onset during any period of active duty service. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

4. After the requested development has been accomplished, the Veteran's claims should be readjudicated.  If any decision remains adverse to the Veteran, issue him and his attorney an SSOC that addresses all evidence received since issuance of a September 2016 SSOC, wherein the RO addressed these issues.  The Veteran and his attorney must be provided an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

